Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the RCE filed on 3/24/2022 and Amendments authorized by Applicant’s representative on 4/20/2022. Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
 






EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Emmanuel Rivera on 4/20/2022.
The application has been amended as follows: 

	1. (Currently Amended) A computer-implementable method for routing data loss prevention (DLP) events across different network levels comprising:
	determining the number of DLP networks to process;
	determining classification of a DLP network and data to be received from the DLP networks;
	processing certain data that includes secure socket layer (SSL) certificates of the DLP networks, that include risk ratings that are pushed and stored to a repository network;
	providing the stored risk ratings of the DLP network to the other DLP networks;
	processing the remaining DLP networks; and
	passing all processed and held data to a computing platform for the other DLP networks to push and pull the processed and held data from.


8. (Currently Amended) A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
determining the number of DLP networks to process; 
determining classification of a DLP network and data to be received from the DLP networks; 
processing certain data that includes secure socket layer (SSL) certificates of the DLP networks, that include risk ratings that are pushed and stored to a repository network; 
providing the stored risk ratings of the DLP network to the other DLP networks; 	processing the remaining DLP networks; 
and passing all processed and held data to a computing platform for the other DLP networks to push and pull the processed and held data from.

15. (Currently Amended) A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:
determining the number of DLP networks to process;
determining classification of a DLP network and data to be received from the DLP networks;
processing certain data that includes secure socket layer (SSL) certificates of the DLP networks, that include risk ratings that are pushed and stored to a repository network;
providing the stored risk ratings of the DLP network to the other DLP networks;
processing the remaining DLP networks; and
passing all processed and held data to a computing platform for the other DLP networks to push and pull the processed and held data from.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	A Final search was conducted on 4/20/2022 and the closest prior art fails to disclose, teach or even suggest “determining classification of a DLP network and data to be received from the DLP networks; processing certain data that includes secure socket layer (SSL) certificates of the DLP networks, that include risk ratings that are pushed and stored to a repository network; providing the stored risk ratings of the DLP network to the other DLP networks; processing the remaining DLP networks; and passing all processed and held data to a computing platform for the other DLP networks to push and pull the processed and held data from.”
	The closest prior art of Koshy et al. (US 8,990,882) and Brisebois et al. (US 9,349,016) and in further view of Collins et al. (US 2020/0279139) teaches the rating and classification of multiple DLP systems.  However, the amendments incorporate the use of an SSL certificate in the rating and risk of a DLP.  This is not a conventional step of existing prior art.  The use of the SSL of the plurality of DLPs brings an advantage of increasing the security of DLPs which communicate with each other with regards to their risk rating.  For example, all DLPs are required to have an SSL, and when a new DLP is added, it is stored and made available for future use by the other DLPs.  As a result the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/           Primary Examiner, Art Unit 2439